No exceptions were annexed to the plaintiff's motion to correct and add to the finding nor was any evidence filed relating thereto, and the reasons of appeal claiming errors in the facts found cannot therefore be considered by this court. The plaintiff seeks to raise the question of the admissibility of certain evidence in a manner not authorized by the rules. If the questions were properly before us, however, the admission of the evidence complained of would not have been erroneous. One witness used the word "impression" evidently with the meaning that it was his best recollection, and this did not make his evidence *Page 712 
inadmissible. Harris v. Fitzgerald, 75 Conn. 72,52 A. 315.
The court found that since several weeks before the birth of the child, the plaintiff had been constant in her accusation that the defendant was the father of the child. The statute merely makes constancy of accusation competent evidence, constituting a prima facie case. Mosher v. Bennett, 108 Conn. 671,144 A. 297. From the other facts found the court might properly have considered that this prima facie case was rebutted and have concluded, as it did, that the defendant was not the father of the plaintiff's child.
   There is no error.